UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-04760 DWS Advisor Funds (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) John Millette Secretary One Beacon Street Boston, MA02108-3106 (Name and address of agent for service) Registrant's telephone number, including area code:617-295-1000 Date of fiscal year end:03/31 DWS Lifecycle Long Range Fund(6) Date of fiscal year end:09/30 DWS Mid Cap Growth Fund(3) DWS Short Duration Plus Fund(1) DWS Small Cap Growth Fund(3) Date of fiscal year end:10/31 DWS Core Fixed Income Fund(1) DWS Diversified International Equity Fund(2) DWS High Income Plus Fund(1) DWS Ultra-Short Duration Fund (formerly DWS Short Duration Fund)(1) DWS Short-Term Municipal Bond Fund(4) Date of fiscal year end:12/31 DWS RREEF Global Real Estate Securities Fund(5) DWS RREEF Real Estate Securities Fund(5) NY Tax Free Money Fund(7) Tax Free Money Fund(7) Date of reporting period:7/1/10-6/30/11 (1) DWS Core Fixed Income Fund, DWS High Income Plus Fund, DWS Short Duration Plus Fund, and DWS Ultra-Short Duration Fund (formerly DWSShort Duration Fund) each a series of DWS Advisor Funds, respectively,were reorganized into DWS Core Fixed Income Fund, DWS High Income Plus Fund, DWS Short Duration Plus Fund, and DWS Ultra-Short Duration Fund (formerly DWSShort Duration Fund) each a series of DWS Income Trust, on 2/1/2011.The surviving funds' Form N-PX will be filed on8/30/11. (CIK:0000747677) (Filing no. 811-04049). (2) DWS Diversified International Equity Fund, a series of DWS Advisor Funds was reorganized into DWS Diversified International Equity Fund, a series ofDWS International Fund, Inc.on 2/1/2011.The surviving fund's Form N-PX will be filed on8/30/11. (CIK:0000088053) (Filing no. 811-00642). (3) DWS Mid Cap Growth Fund and DWS Small Cap Growth Fund, each a series of DWS Advisor Funds were reorganized into DWS Mid Cap Growth Fund and DWS Small Cap Growth Fund, respectively, each a series ofDWS Investment Truston 2/1/2011.The surviving funds' Form N-PX will be filed on8/30/11. (CIK:0000088064) (Filing no. 811-00043). (4) DWS Short-Term Municipal Bond Fund, a series of DWS Advisor Funds was reorganized into DWS Short-Term Municipal Bond Fund, a series of DWS Municipal Trust on 2/1/2011.The surviving fund’s Form N-PX will be filed on8/30/11. (CIK:0000203142) (Filing no. 811-02671). (5) DWS RREEF Global Real Estate Fund andDWS RREEF Real Estate Securities Fund, each a series of DWS Advisor Funds were reorganized into DWS RREEF Global Real Estate Fund andDWS RREEF Real Estate Securities Fund, respectively, each a series of DWS Securities Trust on 4/29/2011.The surviving funds' Form N-PX will be filed on8/30/11. (CIK:0000088048) (Filing no. 811-02021). (6) DWS Lifecycle Long Range Fund, a series of DWS Advisor Funds was reorganized into DWS Lifecycle Long Range Fund, a series of DWS MarkeT Trust on 4/29/2011.The surviving fund’s Form N-PX will be filed on8/30/11. (CIK:0000095603) (Filing no. 811-01236). (7) NY Tax Free Money Fund and Tax Free Money Fund Investment, each a series of DWS Advisor Funds were reorganized into NY Tax Free Money Fund and Tax Free Money Fund Investment, respectively, each a series ofDWS Money Market Truston 4/29/2011.The surviving funds' Form N-PX will be filed on8/30/11. (CIK:0000703642) (Filing no. 811-03495). ***** FORM N-Px REPORT ***** ICA File Number: 811-04760 Reporting Period: 07/01/2010 - 06/30/2011 DWS Advisor Funds DWS CORE FIXED INCOME FUND DWS DIVERSIFIED INTERNATIONAL EQUITY FUND DWS HIGH INCOME PLUS FUND DWS LIFECYCLE LONG RANGE FUND DWS MID CAP GROWTH FUND DWS RREEF GLOBAL REAL ESTATE SECURITIES FUND DWS RREEF REAL ESTATE SECURITIES FUND DWS ULTRA-SHORT DURATION FUND (FORMERLY DWS SHORT DURATION FUND) DWS SHORT DURATION PLUS FUND DWS SHORT-TERM MUNICIPAL BOND FUND DWS SMALL CAP GROWTH FUND NY TAX FREE MONEY FUND TAX FREE MONEY FUND INVESTMENT END NPX REPORT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)DWS Advisor Funds By (Signature and Title) /s/W. Douglas Beck W. Douglas Beck, Chief Executive Officer and President Date8/18/11
